THE THIRTEENTH COURT OF APPEALS

                                   13-14-00046-CR


                               Shelton Eugene Hartfield
                                         v.
                                 The State of Texas


                                  On Appeal from the
                     12th District Court of Walker County, Texas
                                Trial Cause No. 26,352


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED AS

MODIFIED by this Court. The Court orders the judgment of the trial court AFFIRMED

AS MODIFIED.

      We further order this decision certified below for observance.



July 31, 2014